JONES, JUDGE:
The claimant, Jerry A. Robey, in his own behalf, and the respondent, Department of Highways, by its counsel, have stipulated the facts giving rise to this claim as follows: On May 19, 1971, while the claimant was traveling on United States Route No. 33, approximately three and one-half miles east of Elkins, in Randolph County, he passed one of the respondent’s trucks, driven by an employee of respondent, at which time another employee of respondent was shoveling stone chips upon the road; the respondent’s truck stopped abruptly causing the employee on the truck bed to lose his balance and to spill stone chips upon the claimant’s automobile; the claimant sustained damages to the left front fender and the chrome around the windshield of his automobile; and $42.23, as supported by repair estimates, is a fair assessment of the damages.
Accepting the stipulations as true, the Court finds in favor of the claimant, Jerry A. Robey, and awards him the sum of $42.23.
Award of $42.23.